Citation Nr: 0500723	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1942 to 
August 1945.  He died in October 2002.  The appellant is his 
surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  The record shows that the RO denied entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318, the latter being raised in the appellant's notice of 
disagreement that the representative filed in March 2003.  
The issues were stated in the June 2001 Statement of the Case 
and the VA Form 9 received from the appellant in October 2003 
perfected an appeal on both issues.  Both issues were 
discussed in a Supplemental Statement of the Case issued in 
February 2004.  

In January 2005, a Deputy Vice Chairman of the Board granted 
the representative's motion to advance the appellant's case 
on the Board's docket based upon her age.  38 U.S.C.A. § 7101 
(West 2002); 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 
7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In September 2003 the RO issued a VCAA notice letter to the 
appellant in connection with her claim for death compensation 
benefits that is substantially compliant with Quartuccio, 
supra.

During the veteran's lifetime, service connection had been 
granted for amputation, lower third of the left thigh 
evaluated as 60 percent disabling from August 1945 and 
osteoarthritis of the right knee rated 30 percent from June 
1996.  He had other disorders that were rated noncompensable.  
His combined service-connected disability rating at death was 
80 percent.  He had been in receipt of a total compensation 
evaluation based on individual unemployability (TDIU) 
continuously from June 18, 1996.  

A certified copy of the veteran's death certificate shows 
that he died in October 2002 at a private medical center.  
The immediate cause of death was recorded as multiple 
myeloma.  No other disorder was listed as a condition 
contributing to death but not related to the cause of death.  



The appellant and her representative contend that the 
veteran's death is related to his service-connected 
disabilities in that his death was hastened by the pain and 
debilitating nature of his disabilities that contributed 
substantially to his death.  She also asserted in March 2004 
that the veteran had fallen in July 2002 while attempting to 
adjust a new prosthesis, that he sustained spinal fractures, 
and that he was later found to have multiple myeloma at the 
site of the spinal fractures.  

This contention in essence finds support in an October 2003 
medical statement from MMS (initials), MD, that the veteran 
had spinal problems from bearing the heavy weight from the 
prosthesis, that it was documented that undue stress, pain 
and suffering were stimulants to death, and that the medical 
problems mentioned were contributing causes to the veteran's 
death.  

It appears that the contention, viewed liberally, includes a 
claim that the veteran sustained spinal fractures 
specifically or spine problems in general as a result of the 
service connected disabilities of the lower extremities that 
resulted in additional debilitation.  However, although there 
was no rating of any disability of the spine prior to his 
death, the determination of secondary service connection 
would be intertwined with the matter now under consideration.   

The record shows that the RO obtained medical records but 
that no medical opinion was obtained in light of the 
supportive opinion from Dr. MMS.  Further, there were no 
records relating to the veteran's terminal admission or 
otherwise documenting the onset and course of multiple 
myeloma.  In essence, the record is not undisputed as to the 
relationship of service-connected disabilities to the 
veteran's death.  For example, the death certificate did not 
list any disability as contributing to death but not 
resulting in the multiple myeloma.  The records on file 
document treatment through the mid 1990's.



Under the current case law interpreting the applicable 
provisions of the VCAA, a medical opinion is necessary for an 
informed determination in this case.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  See also Duenas v. 
Principi, No. 03-1251 (U.S. Vet. App. Dec. 15, 2004).  The 
evidentiary record contains other medical opinions directed 
to the extent of his disabilities several years prior to his 
death that may be relevant in the determination of whether a 
service-connected disability constituted a material factor in 
the veteran's death.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim, specifically advise of the 
opportunity she has to obtain private 
medical opinion in support of her claims, 
and inform her whether she or VA bears 
the burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

3.  The VBA AMC should contact the 
appellant and request that she identify 
all healthcare providers, VA and non-VA, 
inpatient and outpatient, who treated the 
veteran for his multiple myeloma and 
service-connected disabilities prior to 
his death.  She should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the healthcare 
providers.

Regardless of the appellant's response, 
the VBA AMC should obtain all outstanding 
VA treatment reports, and records of 
medical treatment from the dates of the 
most recent records to the date of his 
death, particularly, any additional 
medical opinion identified as supporting 
the appellant's claim.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the appellant that it has 
been unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2).

5.  The VBA AMC should refer the claims 
file and all accumulated and associated 
records therewith to VA specialists in 
orthopedic surgery and oncology, 
including on a fee basis if necessary, 
for the purpose of addressing the 
following medical issues appropriate to 
each specialty:

(a) The orthopedic surgeon should address 
whether it is at least as likely as not 
that the lumbar spine fracture reported 
as having been sustained in 2002 or other 
spinal problems found to have existed are 
related to a service-connected 
disability? 

(b) The oncology specialist should 
address whether it at is least as likely 
as not that the veteran's service-
connected disabilities which prior to his 
death were arthritis of the right knee, 
left thigh amputation, right radius 
fracture and left scapula wound 
residuals, rated 80 percent, caused or 
adversely affected his multiple myeloma 
so as to aggravate the disorder?



(c) Is it at least as likely as not that 
service-connected disabilities rendered 
the veteran less capable of resisting the 
adverse effects of multiple myeloma 
thereby accelerating his death?

Any opinions rendered by the medical 
specialists must be accompanied by a 
complete rationale.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested medical 
opinions to ensure that they are 
responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for the cause of the 
veteran's death and for DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22, and address the 
intertwined issue of secondary service 
connection for disability of the lumbar 
spine.

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
appellant until she is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


